DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
The haptic motor used in a “shift lever” (Claim 15 Line 3)
The haptic motor used in a “shift button” (Claim 15 Line 4)
The haptic motor used in a “toggle switch” (Claim 15 Line 5)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 14 Line 19: “PCB 106” should be amended to “PCB 160”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 3, 7, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 Line 3: the recitation “external gear type” is indefinite. In particular, it is unclear what limitation “type” is meant to impart.1
Claim 7 Lines 1-2: The recitation “a pad member coupled to a top and a bottom of the haptic motor” is indefinite. It is unclear if there is a typo and there should be two pad members, with one coupled to the top and the other coupled to the bottom, or if a single pad is coupled to both the top and bottom. Applicant’s originally filed disclosure shows two separate pads (140, 150) in Fig. 8. Accordingly, the Examiner recommends amending the claim to clarify that there are two pads.
Claim 15 Lines 1-5: The recitation “wherein the haptic motor is configured to be applied to other electronic shift control apparatuses of a lever type that enable shifting by operating a shift lever, a button type that enable shifting by operating a shift button, a column type in which a shift lever is disposed on a steering column, and a toggle type enabling shifting by operating a toggle switch” is indefinite. In particular, it is unclear what the metes and bounds of the claim are intended to be. Is Applicant claiming that the haptic motor is being removed from the previously claimed shift dial (Claim 1 Line 4) and then being used in a shift lever, for example. Further, the haptic motor only makes up a portion of claim 1, so it is unclear if other claim limitations would be included in this new shifter, such as the PCB or main housing.
Claim 15 Line 2: The recitation “lever type” is indefinite. In particular, it is unclear what limitation “type” is meant to impart. 2
Claim 15 Line 4: The recitation “column type” is indefinite. In particular, it is unclear what limitation “type” is meant to impart.3
Claim 15 Line 5: The recitation “toggle type” is indefinite. In particular, it is unclear what limitation “type” is meant to impart.4

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0284339) (hereinafter “Kim 1”) in view of Kim (US 10,288,172) (hereinafter “Kim 2”).
Regarding Claim 1, Kim 1 discloses an electronic shift control apparatus (see Title), comprising: 
A fixing bracket (see Fig. 1, showing an inner wall abutting element 41) fixed to a main housing (10).
A rotator (31) installed to be rotatable with respect the main housing (see [0031]).
A shift dial (30) coupled to the rotator (see 0032]), the shift dial configured to rotate with the rotator by a driver so as to select any one of shift ranges of a vehicle when rotating (see [0035] and [0037]).
A main printed circuit board (50). 
A haptic motor (60) fixed to the fixing bracket (see [0052], since the vibration unit is attached to the main housing it would also be fixed to the inner housing), the haptic motor being controlled to operate by the main PCB so as to generate a haptic signal when operating (see [0053]).
Kim 1 does not explicitly disclose that attachment location of the printed circuit board nor that the printed circuit board sends a shift signal to the TCU. However, Kim 2 teaches in shift control apparatus having a printed circuit board in the form of a controller (40) that sense shift signals to a transmission control unit (TCU) of a vehicle to change gears. Where the printed circuit board is fixed to the main housing (22) (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the printed circuit board communicate gear shift changes to the transmission control unit for the electronic shift control apparatus of Kim 1 as taught in Kim 2 to allow for the shift control apparatus to work as intended by allowing an operator to be able to change gears in the vehicle.
Regarding Claim 2, Kim 1 further discloses the electronic shift control apparatus of claim 1, wherein the shift range of the vehicle that is selected when the shift range is operated is any one of an R-range, an N- range, or a D-range (see [0032]).
Regarding Claim 12, Kim 1 further discloses the electronic shift control apparatus of claim 1, wherein a haptic signal generated by the haptic motor is transmitted to a driver's hand operating the shift dial through the main housing, the fixing bracket, the rotator, and the shift dial (see Fig. 1, since these components are connected together it necessarily follows that vibration of the motor would move through four components, and that the operator’s hand which would be located on the shift dial, would be able to perceive the signal).
Regarding Claim 15, Kim 1 further discloses the electronic shift control apparatus of claim 1, wherein the haptic motor is configured to be applied to other electronic shift control apparatuses of a lever type that enable shifting by operating a shift lever, a button type that enable shifting by operating a shift button, a column type in which a shift lever is disposed on a steering column, and a toggle type enabling shifting by operating a toggle switch (note that the limitation “configured to” merely requires that the haptic motor is capable of being used in another type of electronic shift control apparatus, and nothing disclosed in Kim 1 would prevent that haptic motor from being used in a  different type of shifter).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim 1 (US 2020/0284339) in view of Kim 2 (US 10,288,172) and Beattie et al. (US 10,969,008).
Regarding Claim 3, Kim 1 does not disclose the electronic shift control apparatus of claim 1 further including a sensing gear.
However, Beattie teaches in a similar dial shifter (see Fig. 1), using a sensing gear (122) rotatably coupled to the main housing (see Fig. 12) and engaged with the rotator (52) in an external gear type (see Figs. 2 and 3) and a magnet (120) combined with the sensing gear (see Fig. 4), wherein the main PCB (28) outputs a shift range signal of any one of an R-range, an N-range, or a D-range based on a change of magnetic flux due to a position change of the magnet when the shift dial is rotated (see Col. 10 Lines 2-5, teaching that the controller uses sensors to know the shift position; see Col. 13 Lines 17-18, teaching that the controller can send shift signals; further, since the sensor is use to sense rotation of magnet 120, the location of the knob would be based on the change in magnetic flux).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electric shift control apparatus disclosed in Kim 1 with a sensor for detecting a rotated position of the shift dial as taught in Beattie to allow for the electronic shift control apparatus to function as intended, by providing a means for the controller to know which shift position an operator would like to have the vehicle shifted into.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 1 (US 2020/0284339) in view of Kim 2 (US 10,288,172), Jung (KR 2017 0080305 A), and Tachimoto et al. (US 10,018,649).
Regarding Claim 4, Kim 1 does not disclose the specifics of how the haptic motor is installed within the electronic shift control apparatus of claim 1.
However, Jung teaches a haptic motor is inserted and installed in an installation groove (see Fig. 15, showing a groove between side walls of 210) formed at the fixing bracket (210, 220), a bottom of the haptic motor is coupled to a bottom of the installation groove (see Fig. 15), and front, rear, left, and right surfaces of the haptic motor are spaced apart from the installation groove such that an air gap exists between the haptic motor and the installation groove (see Fig. 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to providing the electronic shift control apparatus disclosed in Kim 1 with the installation groove and gap in the fixing bracket as taught in Jung to provide a suitable mounting surface for the haptic motor while keeping a gap between the sides of the haptic motor and the fixing bracket to prevent rattling, and to better control which areas are vibrated by the haptic motor.
Tachimoto teaches that attachment of a ceramic piezoelectric element to another component using adhesive (see Col. 4 Lines 1-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic shift control apparatus disclosed in Kim 1 with attachment of the haptic motor to a mounting surface using an adhesive as taught in Tachimoto to ensure adequate mounting of the haptic motor to the mounting surface, to prevent the two components from moving relative to one another, which would cause rattle and reduce the effectiveness of delivering the intended vibration to the intended location.
Regarding Claim 5, the Combination further suggests, the electronic shift control apparatus of claim 4, wherein the installation groove is open upward (see Fig. 15, showing the upward direction is to the left as the figure is considered upward and that there is an opening within portion 220 of the groove), and a mouth (see Fig. 15, showing the right side of the figure) of the installation groove has an inclined surface such that a cross-sectional area thereof gradually increases upward (see Fig. 15, showing near the mouth portion a rounded portion between an axially extending portion of the installation groove, and a radially extending portion of the installation groove, and that in the upward direction the cross section increases slightly).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 1 (US 2020/0284339) in view of Kim 2 (US 10,288,172) and Culbertson et al. (US 2019/0334426).
Regarding Claims 6 and 7, Kim 1 does not disclose that the electronic shift control apparatus of claim 1 further has a pad member coupled to the top nor bottom of the haptic motor.
However, Culbertson teaches for a haptic motor (216) providing a pad member (222) coupled to a top of the haptic motor (see Fig. 2D) and a pad (226) coupled to a bottom of the haptic motor (see Fig. 2D) and absorbing vibration and noise that are generated when the haptic motor is operated (see [0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic shift control apparatus disclosed in Kim 1 with isolation pads on both sides of the haptic motor as taught in Culbertson to isolate the haptic motor from the housing assembly, and accordingly the rest of the vehicle interior, thereby decreasing undesirable noises such as rattle, as well as to better dampen the vibrations between the knob and the haptic motor, such that vibrations can be felt, but better controlled to prevent excessive rattle.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim 1 (US 2020/0284339) in view of Kim 2 (US 10,288,172) and Onodera (US 2002/0020236).
Regarding Claim 11, Kim 1 does not disclose that the electronic shift control apparatus of claim 1 further operates the haptic motor when the R-range is selected. However, Onodera teaches in a similar shift control apparatus, using a haptic motor (9) when shifting between various gear stages to let the driver know by touch the position of the shifter and accordingly the gear (see [0039].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic shift control apparatus disclosed in Kim 1 with use of a haptic motor to provide tactile verification of a gear selection as taught in Onodera to improve the safety of operating the vehicle by allowing the vehicle operator to know a new gear has been selected without having to remove their eyes from the road.
In the resulting Combination it necessarily follows the haptic motor is controlled to operate and generate the haptic signal by the main PCB when the shift dial is operated and an R-range is selected (since Kim 2 teaches using the PCB to know the current selected gear, and Kim 1 uses the PCB for controlling the haptic motor, it necessarily follows that the PCB would have to supply a haptic signal for controlling the haptic motor based on gear selection).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim 1 (US 2020/0284339) in view of Kim 2 (US 10,288,172) and Furhoff et al. (US 8,170,757).
Regarding Claim 16, Kim 1 does not disclose that the electronic shift control apparatus of claim 1 further has a bearing. 
However, Furhoff teaches in a similar dial shifter, the rotator is configured to be rotated by a bearing (24) disposed between the main housing (3) and the rotator (21) or between the fixing bracket and the rotator (see Fig. 3, showing the bearing between the main housing and the rotator).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic shift control apparatus disclosed in Kim 1 with a bearing between the main housing and the rotator as taught in Furhoff to allow for easier rotation of the dial by an operator, and increased useful life of the electronic shift control apparatus by reducing friction between the rotator and the main housing.

Allowable Subject Matter
Claims 8-10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 12, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 16 of copending Application No. 17/530,110 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1: Claim 1 of ‘105 differs from Claim 1 of ‘110 in that it requires a fixing bracket fixed to the main housing (Claim 1 Line 2) and that the haptic motor is fixed to the fixing bracket (Claim 1 Line 8) instead of the main housing. 
Kim 1, teaches having a fixing bracket (see Fig. 1, showing an inner layer attached to the housing (10) that mounts to the fixing bracket, and that the haptic motor (60) would be mounted in a manner similar to the friction unit (40), since it reacts on the rotation knob (30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic shift control apparatus with a fixing bracket as taught in Kim 1 to improve the aesthetics and ease of assembly the apparatus, by allowing for the internal components to be preassembled before a cosmetic housing is attached to cover the fixing bracket.
Claim 2 is identical to Claim 3 of ‘110.
Claim 3 is identical to Claim 4 of ‘110.
Claim 12: Claim 12 of ‘105 differs from Claim 2 of “110 in that it requires the haptic signal to transfer to the driver’s hand through the main housing and the fixing bracket.
However, since the main housing and the fixing bracket are fixed to the haptic motor, it necessarily follows that operation of the haptic motor would transfer vibrations, or haptic signal, through these to a vehicle operator’s hand.
Claim 15 is identical to Claim 16 of ‘110.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05 (b) (III) (E) "Type":
        
        The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).
        
        2 See MPEP 2173.05(b)(III)(E)
        
        3 See MPEP 2173.05(b)(III)(E)
        4 See MPEP 2173.05(b)(III)(E)